—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered May 23, 1996, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of I8V2 years to life, 5 to 15 years, 3 to 9 years, and 2 to 6 years, respectively, unanimously affirmed.
By failing to make specific objections, defendant has not preserved his current challenges to the prosecutor’s summation and to the suitability of the court’s curative instructions, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the curative instructions, which the jury is presumed to have followed (see, People v Davis, 58 NY2d 1102), prevented any prejudice to defendant from the challenged remarks and that defendant was not deprived of a fair trial (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.